No.



                                               IN THE

                            SUPREME COURT OF TEXAS



                                     CECILIA CLINKSCALE,
                                                 Petitioner,

                                                  V.


                                 LEIROI MICKELE' DANIELS,
                                                         Respondent


         MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
                                               REVIEW




TO THE HONORABLE SUPREME COURT OF TEXAS:

      ComesNow, Cecilia CHnkscale, Petitioner (hereinafter, "Petitioner"), in the above styled civil
action and files this Motion For Extension OfTime To File Petition For Review in compliance with Tex. R.
App. P. 10.1,10.5(b), 10.5(b)(3), and 53v7(f). In support of this Motion, Petitioner seeks to show this
Court the following:

                                                   L


      Petitioner filed her Motion Rehearing ForEn Banc, Wednesday,July 1,2015.

                                                   n.


      TheJustices in the Courtof Appeals For The First District Of Texas At Houston denied the
said Motion on Tuesday, October 13, 2015. See Exhibit i.

                                                  Ill-

       Tex. R. App. P. 53.7(c) establishes thata Petition For Review is due forty-five (45) days from the
later date of the courtof appeals' judgment or its last ruling on a timely filed motion for rehearing or
rehearing en banc. Tex. R, App. P. 53.7(a). As such, Petitioner's Petition For R^ads^ue.on^ndS
November 27,2015. Tex. R. App. P. 10.5(b)(A).                                   CjrST
                                                                                I
                                                                                      COURT OF AP.pfALS1
                                                                                    HOUSTON, TEXAb

                                                                                       DEC " 3 ZM5
                                                                                   CHRISTOPHER A. PBINE
                                                                                  ICLERK.
                                                   IY.

        Petitionerseeks additional time to thoroughly examine her trialcourt and appellate court case
files. Time is necessary to carefully review, analyze, and to identify the documents material to the
preparation of herPetition For Review. Petitioner seeks additional time to research, identify, and to
synthesize statutes, laws, caselaws, and legal scholarship which discusses and frames the subject(s)
and arguments) in Petitioner's Petition ForReview. Tex. R. App. P. 105(b)(C). Petitioner seeks time to
draft her PetitionerFor Review and to consultwith Counsel and like legal professionals adept in the
process of preparing a suitablePetition For Review. Tex. R. App. P. 10.5(b)(C).



       As well, Petitioner will issue Requests ForFindings OfFactAnd Conclusions OfLaw to both the
trial and appellate courts to better gage and to articulate the points on which Petitioner relies for her
Petition For-Reviewin the Supreme Court of Texas. Tex. R. App. P. 10.5(b)(C).

                                                   yj.

     Further, Petitioner seeks time to resolve pending Motions and discrepancies in the Court of
Appeals.

                                                  VII.


      In consideration of the points set forth, Petitioner requests an extension of time of thirty (30)
days, to Saturday, December 26, 2015; therefore, Petitioner's Petition For Review would be dueon
Monday, December 28,2015. Tex. R. App. P. 10.5(b)(B).

                                                  VIII.


      Petitioner has not requested an extension of time in this case. Tex.R. App. P. l0.5(b)(D).

                                                   IX.


     The extension of time requested is not sought for delay, and it is not prejudicial to
Respondent Tex. R. App. P. 10.5(b)(D).


                                  CONCLUSION AND PRAYER

        Wherefore, Petitioner, Cecilia Clinkscale, submits her Motion For Extension OfTime To File
Petition For Review, and she respectfully requests relief from this Court in the interestof justice.

With this, Petitioner requests this Court to enter an Ordergranting herMotion, and to grant herany
additional reliefthat this Court deems proper, permissible, and just.

                                                                  Respectfully submitted,
Post Office Box 42718,
Philadelphia, Pennsylvania 19101
Telephone: (215) 828-4516
Email: eclinkscale@gmail.com
                            CERTIFICATE OF CONFERENCE

      I certify thatI corresponded with Defendant, Mr. Leiroi Mickele' Daniels, Esquire, on Friday,
November27, 2015, by wayof electronic communication and facsimile. I havenot yet heard back
from Counsel. See Exhibit 2. Tex. R. App. P. 10.3(a)(2).




                                                             Dated:
                                 CERTIFICATE OF SERVICE

      Pursuant to Tex. R. App. P. 6.3, 9.5(a)-(e), I, Cecilia Clinkscale, Petitioner, dohereby certify
that onthis 27* day ofNovember 2015, a true and correct copy ofthe attached and foregoing
Motion ForExtension OfTime To File Petition For Review ms served upon the recipients listed below in
the following manner(s):

                                                                Mr. Blake Hawthorne,
                                                                Esquire,
                                                                Clerk,
                                                                Supreme Court of Texas,
                                                                201 West 14*Street,
                                                                Room 104,
                                                                Austin, Texas 78731

                                                                Service: United States Postal Service,
                                                                first-class, certified mail.

                                                                Mr. Christopher A. Prine,
                                                                Esquire,
                                                                Clerk of the Court,
                                                                Court of Appeals,
                                                                First District of Texas,
                                                                301 Fannin Street,
                                                                Room 208,
                                                                Houston, Texas 77002-2066

                                                                Service: United States Postal Service
                                                                first-class mail.

                                                                Mr. Leiroi Mickele' Daniels,
                                                                Esquire,
                                                                L Mickele' Daniels & Associates,
                                                                Arena Tower I,
                                                                Suite 580,
                                                                7322 Southwest Freeway,
                                                                Houston, Texas 77074

                                                                Service: United States Postal Service
                                                                first-class mail.




                                                                CEC
                                                                Petii
                                                                InPrbpria Persofia
       EXHIBIT 1



                                 Court of Appeals for the
                            First District of Texas at Houston

                       Order on Motion for En Banc Reconsideration

Appellate case name:      Cecilia Clinkscale v. Leiroi Mickele Daniels

Appellate case number: 01-14-00968-CV

Trial court case number: 2012-58724

Trial court:              113th District Court of Harris County

Date motion filed:        September 23,2015

Party filing motion:      Appellant

        The motion for en banc reconsideration is ordered DENIED.



Judge's signature: /s/ Harvey Brown
                     Acting for the Court*

En banc court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.


Date: October 13.2015
Gmail - Position on Motion For Extension Of Time To File Petition For Review... 11/27... Page 1 of 2




                                                                      C Clinkscale 



 Position on Motion For Extension Of Time To File Petition For Review...
 11/27/2015
 1 message

 C Clinkscale                                             Fri, Nov 27, 2015 at 5:44 PM
 To: LEIROI DANIELS 
 Cc: C Clinkscale 

  Post Office Box 42718,
   Philadelphia, Pennsylvania 19101
   Phone:(215)828-4516
   Email: cclinkscale@gmaii.eom                                EXHIBIT 2




   Friday,November 27, 2015




   Mr. Leiroi Mickele' Daniels,
   Esquire,
   L. Mickele' Daniels & Associates, IXC,
   Arena Tower I,
   Suite 580,
   7322 Southwest Freeway,
   Houston, Texas 77074
   Fax:    (713) 995-4685

   Dear Mr. Daniels:


   I am corresponding with you to notify you that I intend to file a Motion For Extension OfTime To File
  Petition For Review.

   I remain open to any consideration that you offer in this matter

   My contact information is noted atop this letter for your convenience.

   Sincerely,


   Ms. Cecilia Clinkscale


   Petitioner,
   In Propria Persona



https://mail.google.com/rr^^                                                                      11/27/2015
Gmail - Successful transmission to 17139954685. Re: Position On Motion To Extend Ti...                              Page 1 of 2




                                                                                        C Clinkscale 



 Successful transmission to 17139954685. Re: Position On Motion To Extend
 Time To File Petition For Review... 11/27/2015
 1 message

 NoReply@myfax.com                                                              Fri, Nov 27, 2015 at 5:46 PM
 To: cclinkscale@gmail.com
   Th* 2 p*sg« tax you sent through MyFaxto 17! 3SQS488Swas successfully g?nsm!!tf>d.




          €mwfax'

              Dear Cecilia,

              Re: Position On Motion To Extend Time To File Petition For
              Review... 11/27/2015


              The 2 page fax you sent through MyFax to 17139954685 was                                 Try the
              successfully transmitted at 2015-11-27 23:45:59 (GMT).

              The length of transmission was 53 seconds
                                                                                                        Topis
              The receiving machine's fax ID: 7139954685



                                                                                                      FREE TRIAL'
              Ifyou need assistance, please visit our online help center at
              www.myfax.com/support. Thank you for using the MyFax service.

              Best Regards,
              The MyFax Team




              Contact Customer Support

              Hours: 24 hours per day, 7 days a week.
              Email: support@myfax.com

              North America
              Toil-Free: (866) 563-9212

              UK
              Free Phone: 0808 804 0015
              International: (613) 260-6325




nttps://mail.google.coni/mail/u/0^                                                                                  11/27/2015
Bbst'OfFrce Box 42718,       -
lhiladelphis,,Pennsjlvfiriia 1^101
EiaaSk: cclinkscale(^rnail.qpm




Friday, H&«emfeeF:2%2

£e4tior»er, ,
'fevPK>prkcE%JSona                                                    •-'
                                                   VERIFICATION



STATE OF PENNSYLVANIA                                        §
                                                             §
COUNTY OF MONTGOMERY                                         §



         BERFORE ME, the undersigned Notary Public, on this daypersonally appeared Cecilia
Clinkscale, who, being byme duly sworn on oath, diddepose andsay the following:

                                                           OATH


        "My name is CECILIA CLINKSCALE. I amthe Petitioner in the above-styled case. I have read
the foregoing Motion For Extension OfTime To File Petition For Review, and each statementof fact thereinis
true and correct. I have personal knowledge of each such fact stated therein."

         FURTHER, AFFIANT SAYETH NOT.



                                                                                                 y»   %JtC




                                                                      L^tfe|r \ jjj C-, ll n fcgg^l-Q

~ ^SUBSCRIBED TO AN0 SWORN BEFORE ME, GpCvU ^ ChAlCs c^lg. on the
 cr '      day of November 2015, tocertify which witness my hand and official seaL

                    ggmmenwgajttj of Pennsylvania
                            NOTARIAL SEAL
[Seal]                Paul J McCarthy, Notary Public              NOTARY PUBLIC IN AND^DR THE
                Lower Merlon Township, Montgomery County
                My Commission Expires September 25,2018           STATE OF PENNSYLVANIA




                                                                  Print Name




                                                                  My Commission Expires:
                              No.



                                               IN THE
                            SUPREME COURT OF TEXAS



                                     CECILIA CLINKSCALE,
                                                   Petitioner,



                                  LEIROI MICKELE' DANIELS,
                                                   Respondent.


                                              ORDER




       On this [         day of                            2015, came upon for consideration Motion
For Extension OfTime To File Petition For Review, The Court having reviewed saidMotion finds that it
should be, and herebyis,                       .


      It is so ORDERED.


      Signed this           day of             .                , 20       .




                                                             JUDCE